 486DECISIONSOF NATIONAL LABORRELATIONS BOARDTriangle Maintenance Corporation,Triangle BuildingCleaningCo. Inc.,International Building Mainte-nance SupplyCo., Inc.andTransportWorkersUnion of America,AFL-CIO andLocal 504,Transport Workers Union of America,AFL-CIOand Local 732, International Brotherhoodof Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, Partyto the Contract.Case 29-CA-1792Union (Triangle Maintenance Corp.),186 NLRB No. 71, andKaynard v. TransportWorkers Union,306 F.Supp. 344(S.D.N.Y., 1969).Upon the entire record,' including my observation of thewitnesses, and after due consideration of the exceptionallyable briefs filed by Respondents and by General Counsel, Imake the following:FINDINGS OF FACTDecember 8, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn July 22, 1971, Trial Examiner Frederick U. Reelissued the attached Decision in this proceeding.Thereafter, the General Counsel filed exceptions anda supporting brief, and the Respondents filed cross-exceptions, a supporting brief, and a brief in answer tothe General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEFREDERICK U. REEL, Trial Examiner: This proceeding,heard at Brooklyn, New York, on April 21 and 22 and May19, 1971, pursuant to a charge filed August 12, 1969, and acomplaint issued December 31, 1970, presents questionswhether Respondents (a) violated Section 8(a)(3) and (5) ofthe Act when, in taking over certain building cleaning andmaintenance operations at J. F. Kennedy InternationalAirport (herein called the airport), they failed to hire theemployeeswho had performed the work under priorcontractors or to recognize their union as bargainingrepresentative; and (b) violated Section 8(a)(2) of the Actby assisting another union in organizing the newly hiredemployees. For related litigation, seeTransportWorkers1On my own motion,Ihereby correct the transcript,p. 196, 1 8,changingthe word "on"to "no."1.THE BUSINESS OF THE RESPONDENTS AND THELABOR ORGANIZATIONS INVOLVEDRespondents, hereinaftersometimescalled Triangle, areclosely interrelated New York corporations which providebuilding cleaning and maintenance services at variousplaces, including the airport where their contracts withinterstate and foreign air carriers establish that Respon-dentsareemployers engaged in activities affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act. The Charging Parties (herein called TWU), theParty to the Contract (herein called the Teamsters), andLocal 32-B of the Service Employees International Union(herein called Local 32-B) are labor organizations withinthe meaning of Section 2(5) of the Act.II.THEALLEGED UNFAIRLABOR PRACTICESA.Discrimination and Refusal To BargainOn August 1, 1969, Triangle took over the janitorialservicing of the public areas in the International ArrivalsBuilding (IAB) at the airport, which function for manyyears had been performed by a competitor of Triangleknown as Allied Aviation Service Company, herein calledAllied. The employees of Allied were represented by TWU.Triangle,when it took over the operation, hired newemployees.General Counsel alleges that Triangle, by itsfailure and refusal to hire the prior crew, discriminatedagainst those employees because of their membership inTWU, that Triangle's motive in so doing was to avoidhaving to deal with TWU, that the refusal to hire thereforeviolated Section 8(a)(3) and (1) of the Act, and that but forthat allegedly unlawful conduct Triangle would have had todeal with TWU, so that a refusal-to-bargain finding shouldbe made, or at the very least an order to recognize TWUand bargain with it should be entered. For reasons outlinedbelow, I find that Triangle was under no duty to hire theformer crew, that its reasons for not doing so were notdiscriminatory or unlawful, and that it therefore was and isunder no duty to recognize or bargain with TWU.1.BackgroundSeveral cleaning firms, including Triangle, Allied, andothers,have been engaged for many years in cleaningvarious buildings at the airport, under contracts awardedby the Port of New York Authority pursuant to bids. Ingeneral, each of those companies has been dealing with aparticular union as the representative of its employees.Most of Triangle's employees were represented by Local194 NLRB No. 85 TRIANGLE MAINTENANCECORPORATION48732-B, although prior to the events here involved at least onegroup of Triangle employees (ramp employees) wasrepresented by the Teamsters. Some of Allied's laborcontracts were with TWU, although it also had contractswith Local 32-B. On several occasions when one employersucceeded in ousting another-i.e., when a cleaningcontractwith the Port Authority expired and a newcompany obtained the next contract-the new employerwould bring in his own crew of workmen, and the menpreviously employed would have to seek jobs elsewhere.However, ever since the opening of the InternationalArrivals Building, and up to the events here involved, TWUhad represented the employees doing janitorial service inthe "public area" there, although the contract from the PortAuthority for that cleaning had been held at one time byAmerican Building Maintenance Company and at othertimes by Allied.In 1959 a dispute arose between Local 32-B and acorporation known as Eastern Maintenance Service, whichwas a predecessor to Triangle with similar officers. At thattime Eastern Maintenance had a contract with Local 32-Bcovering janitorial service for one building at the airport,and the employer started work in a second building. Thedispute arose because Local 32-B claimed that the newwork was likewise subject to its contract. The union'scontention was sustained by an arbitrator whose award wasupheld by the courts. Since that time, and until the presentcontroversy arose in the summer of 1969, all Triangle'sjanitorial contracts at the airport had been with Local 32-B.Because of that history, when Triangle in 1969 submitted itsbid for the contract held by Allied covering the public areasof the IAB, Triangle expected that, if it was awarded thecontract, itwould be dealing with Local 32-B asrepresentative of the employees in that building. Indeed,Triangle's contract with Local 32-B already encompassedthe cleaning ofprivateareas in the IAB.2.The events of July and August 1969As noted, Allied's contract with the Port Authority wasdue to expire at midnight on July 31, 1969. This contractcovered janitorial services for the public areas of the IAB,the control tower, and several outlying buildings. Alliedhad contracts with TWU covering the IAB and controltower and with Local 32-B covering the outlying buildings.These contracts also expired at midnight on July 31, 1969.Late in July all interested parties learned that Triangle hadbeen awarded the contract formerly held by Allied coveringthese buildings. TWU had previously notified Triangle thatifTriangle obtained the contract "it must retain" theemployees then employed by Allied in the IAB, and, onJuly 24, TWU sent a telegram to Triangle requesting 'ameeting "to discuss transfer of present employees . . . fromAllied to Triangle ...." Triangle ignored these communi-cations and commenced advertising for and hiring newemployees to whom it offered the wage rate set in Triangle's2General Counsel argues that the Board found in 186 NLRB No. 71that Ralph Fine, president of Triangle, made no offer to employ TWU menat this meeting. A fair reading of that decision indicates that the Board'sstatement of "no offer to the former Allied employees" refers to the periodbetween the award of the contract and the meeting on July 31. In anycontract with Local 32-B, which was a lower rate thanTWU had in its contract with Allied.On July 31, the day before Triangle took over thejanitorial services under the new contract, Local 32-Bofficials invited Triangle officials to a meeting at the officesof Local 32-B. Also present at the meeting were representa-tives of TWU. At this meeting, to the surprise of Triangle,Local 32-B took the position that it would not seek torepresent the employees of Triangle in the public areas ofthe IAB and in the control tower and that Local 32-B wouldrespect "the jurisdiction of TWU" in those places. Triangletook the position that it had made its bid on the assumptionthat its Local 32-B contract would apply, that it was willingto employ any people who were willing to work forTriangle 2 but that the wages would be those in the Local32-B contract, and that Triangle had no relationship withTWU. The Triangle representatives then left the meeting;the Local 32-B and TWU representatives remained but didnot communicate with Triangle again that day.At midnight that night, Triangle took over the operationsformerly performed by Allied. Triangle transported anumber of men to the IAB to begin work there. A largecrowd collected outside, as the former employees (TWUmen) gathered there to picket the premises, and a numberof curious spectators augmented the throng. During thecommotion, a Triangle official made an announcementover a bullhorn that anyone desiring to work for Triangleshould come in and fill out an application for employment.His message was greeted with jeers, and apparently none ofthe former work crew applied, but instead continued topicket, claiming that Triangle was "unfair" in seeking toenforce a substantial wage cut .3Later that night (i.e., in the early hours of August 1),Triangle learned that the Local 32-B men,who had beenworking in the outlying areas under contract with Alliedand who Triangle had expected would continue to workthere, had not reported for work. Triangle dispatched someof its new employees to service these areas. Some weekslaterTriangle concluded an agreement with Local 32-Bunder which the men formerly employed at the outlyingareas returned to those jobs and were paid at a rate whichrecognized their previous service rather than at the"beginners" rate.3.Conclusions as to the 8(a)(3) and (5)allegationsAs General Counsel apparently concedes, Triangle wasnot a "successor" to Allied in the sense that any dutydevolved on Triangle to hire the Allied employeesen masse.Itmay well be that,ifTriangle had hired those employees, itwould havebeen a successor in the sensethat it would havebeen obligated to recognize and bargain with TWU. But,unless and until Triangle hired them (orunlawfullyrefusedto hire them, so that they were by operation of law itsemployees),itwas not a"successor." Lincoln Private Police,Inc.,189 NLRB No. 103.See alsoTriStateMaintenanceevent, thefinding in this case rests on the evidencein this record.3Ipretermit discussion of subsequent offers whichTriangle made toemploy TWUmen at rates acceptableto Triangle. As noted below I findno violation in Triangle's conducton July 31-August1, and I therefore seeno need to discuss the later efforts to reach amicable adjustment. 488DECISIONSOF NATIONALLABOR RELATIONS BOARDCorp. v. N.L.R.B.,408 F.2d 171, 173 (C.A.D.C., 1968). Itfollows, as General Counsel conceded, that Triangle's onlystatutory obligation to the TWU men employed by Alliedwas not to discriminate against them because of their unionmembership. On this record, I find that General Counselfell far short of sustaining his burden of proving that anysuch discrimination occurred.TWU made several demands on Triangle on and beforeJuly 31, 1969, that Triangle retain all the TWU men thenemployed in the IAB and the control tower. At the time ofthese demands, Triangle had no relationship with, and noobligation to, TWU or its members. It may well be thatTWU was the agent or representative of these men inmaking application for future employment by Triangle.But, as noted above, TWU erred in believing that Trianglewas obligated to hire the men en masse. So far as this recordshows, Triangle was willing and ready at all times to hireany or all of the TWU men, but at wage rates lower thanthose set in TWU's contract with Allied.4 This falls farshort of establishing a discriminatory refusal to hire,particularly as Triangle's bid for the contract was premisedon its hypothesis that it would be paying wage rates basedon its contract with Local 32-B.Piasecki Aircraft Corp. v.N.LR.B.,280 F.2d 575 (C.A. 3, 1960), cert. denied 364 U.S.933, is distinguishable, for in that case the new employer"locked out these applicants for employment . . . becauseof their affiliation with the Union." 280 F.2d at 584.Likewise distinguishable isChemrock Corp.,151NLRB1074, where the Board found a successorship because thenew employer hired the production employees of the prioremployer and in other significant respects took over theoperation of the business it had purchased. In the instantcase, Triangle took over no employees and no equipment.Moreover, Chemrock had a contractual relationship withits"predecessor,"whereas Triangle was a stranger toAllied, acquiring the work not by purchase but by bid.B.Support of the TeamstersAt 10 p.m. on the night of August 1, William Olsen, arepresentative of the Teamsters, went to the Triangle officeand there presented Ralph Fine, president of Triangle, witha demand for recognition supported by 50 to 60 authoriza-tion cards signed by the newly hired Triangle employees.Fine, after checking a few of the cards, signed the "InterimRecognition Agreement" which Olsen presented and whichrecited that Triangle recognized Teamsters as exclusivebargaining agent for all Tnangle employees. Notwithstand-ing the sweeping nature of the language, Fine testified thathe understood Olsen was claiming to represent theemployees at the airport in the areas lust acquired byTriangle. This "Interim Recognition Agreement" containedno substantive terms of employment. During the ensuingweeks Triangle paid these employees at the rates set in itsold contract with Local 32-B. Eventually Triangle conclud-ed a new formal contract with Teamsters. This contract,however, covered only the IAB and the control tower.Before its execution, Triangle had made its peace withLocal 32-B by reemploying at the outlying areas the Local32-B men who had worked there for Allied and by signing anew agreement with Local 32-B covering those employeeswhich recognized for wage rate purposes their prioremployment in those buildings.General Counsel does not deny that, at the time Olsenpresented,and Fine signed, the Interim RecognitionAgreement,Teamsters had obtained applications formembership from a majority of the Triangle employees inthe IAB and the control tower. General Counsel contends,however, that Triangle unlawfully assisted Teamsters byurging employees to sign Teamster cards and by permittingTeamsters to conduct union business on Triangle premisesduring working hours. I find on consideration of the recordevidence summarized below that General Counsel failed tosustain his burden of proof. The cynical may suggest thatTriangle naturally abhorred the vacuum created by theabdication of Local 32-B and hastened to fill it with theTeamsters rather than risk the advent of some other union,5but the question is whether the evidence actually adducedfleshes out what is otherwise a mere skeleton of suspicion.General Counsel called three employee witnesses totestify concerning the circumstances under which employ-ees signed Teamster cards. Employee Joseph Peytontestified that on July 31 he answered an advertisement forwork and was given a slip of paper directing him to reporttoTriangle's office on the morning of August 1. Thatmorning he and several other newly hired employees wereat the Triangle office when Olsen came up to them,introduced himself as a delegate of the Teamsters, and gavethem cards to sign. It appears that at this time Olsen andthe other men were in the street outside the office. Theclosest Peyton came to linking the Company to Olsen washis statement that "a supervisor," who later worked withthe men washing planes, was in the group and later wentwith them from the office to the hangar where they worked.Peyton's testimony falls short of even establishing that theman to whom he referred was in fact a "supervisor" withinthe meaning of the Act, anda fortiorifurnishes no supportfor the allegations that Triangle by "persons acting on itsbehalf urged and solicited its employees to sign [Teamster ]cards" or permitted Teamster representatives "to conductunion business on [Triangle] premises ...."EmployeeWilliam Bell was hired by Joe Magro,operations manager of Triangle, a few days before August1, 1969, and began work at the Eastern Air Lines buildingat the airport.When he came to work on the night of July31 after 11 p.m., he and several other employees were takento the Triangle office in a company truck and , thentransported to the IAB to work there. He signed a Teamstercard on the street in front of the office. Bell described whattranspired as follows:Q.Tell us what happened when you got to the NewYork Boulevard location.4General Counsel argues that Triangle's alleged concern over wagerates was merely a mask for its determination to avoid dealing with TWUand in support thereof points to the higher wages eventually paid byTriangle when it reemployed the Local 32-B men at outlying areas and initsultimate contract with Teamsters. These economic concessions whichTnangle made long after the events of July 31-August 1 do not, in myjudgment, establish any anti-TWU motivation at that time.5Triangle'srelationswithTeamsters began in 1964 when Olsenorganized certain ramp employees. At that time Olsen enforced hisbargaining demand with a strike, and he threatened similar action when hedemanded recognition on August 1, 1969. TRIANGLE MAINTENANCE CORPORATION489A.Well,Mr.Olsenwas there. He asked Mr.Morgan,6 say, can I speak to the employees.So he answered be my guest.So he came over and he told us that we were going towork for the Airport, and we had to be in the Union. Sohe passed the cards out, and the guys start signing them.So I walks over to Mr. Magro and I asked him, I saysshould I sign this card, what do you think.He says go ahead, because I want to know, youknow-he said he wanted no labor trouble.And then I went ahead and I signed the card.On cross-examination Bell modified his testimony to quoteMagro as telling him to sign the card, "If you want to,because I want no labor problems." Later Bell testified thathe could not recall Magro's exact words, "but he didn't tellme not to sign the card. He said, `I want no labor troublebecause,'as I told you, I wanted [you], you know, as a crewchief.' " Bell also testified that he did not see any otheremployee speak to Magro.Considering Bell's testimony as a whole, I find it does notcontribute appreciably, if at all, to General Counsel's case.The fact that Olsen requested and was given permission tospeak to the employees on the sidewalk in front of thecompany office is insufficient to show unlawful companyassistance. Of course, if Magro told Bell to sign a card, thiswould be evidence of assistance, but to tell Bell that he cansign "if he wants to" is quite a different matter. As therecord stands, Bell's testimony is not sufficiently clear towarrant a finding that Magro gave him any directive. To besure,Magro's statement that he did not want any labortrouble might give rise to an inference that Magro wantedBell and the others to sign the cards. But Bell's latertestimony ties in the "labor trouble" observation with somepossible future supervisory status for Bell. Finally, Belltestified that the reason he asked Magro at all was that "alot of companies doesn't want unions." As I read Bell'stestimony, he was ready to sign with Teamsters unlessMagro objected. I find that Magro did not give anyunlawful assistance to Teamsters.Employee David Miles testified that, having heard thatTriangle was hiring at the airport, he went to the Easternbuilding on the morning of August I and was transportedalong with other applicants from there to the main Triangleoffice about noon. Miles' testimony continues:Q.What happened when you got there?A.Well,when we went inside, one of the mengreeted us, and he asked us were you, you know,looking for jobs, and we told him yes.So he told us to fill out this Union card, the card thatwas presented to me, and we all went outside, becausethe office was sort of small for the crowd that was inthere,and we filled out the cards in front of thebuilding, and we gave the cards back to the man.Q. (By Mr. Monat) Was there any time during theday when you actually were told you were hired?A.Yes.Q.When was that?A.When we were taken back to the TriangleMaintenance building at the International ArrivalsBuilding, and there we met the supervisor, a Joe Magro,and he asked us if we wanted to work that night.But I couldn't, because I had to go and see mymother, and my brother, Stephen Felton and I, he toldhim he worked that night, and my friend Peter and I,and we worked the following day, the following night.Q.Now-TRIAL EXAMINER: You say this was Magro at theTerminal?THE WITNESS: Right, at the International ArrivalsBuilding.TRIAL EXAMINER: Who was the man who toldyou to sign the cards?THE WITNESS: I don't know his name. I've onlyseen him once.After I saw him just that one time when I signed thecard, I haven't seen him again.TRIAL EXAMINER: Was it the man who told youyou were hired?THE WITNESS: No. He just gave us the cards andtold us to go over to the International Arrivals Building.TRIAL EXAMINER: All right. Let me back track.The first time you saw this Union card was at theTriangle office on New York Boulevard?THE WITNESS: Right.TRIAL EXAMINER: You don't know who it waswho gave you the Union card?THE WITNESS: No.TRIAL EXAMINER: What else did the man say?THE WITNESS: No. He just said are we looking forjobs. He said are you looking for jobs. He said here, signthis card, and he told the other guy to take us over to theInternational Arrivals Building at Kennedy Airport.Later in his testimony Miles made it reasonably clear thathe had actually received his blank Teamster card after heleft the office from the driver who thereafter took him in aTriangle-owned car to the IAB. According to Miles, thisdriver received the cards from some person inside the officewho told the driver to distribute them to the men. Milessigned the card after being reassured by some person heasked (possibly Olsen, but Miles was not certain) that hewould owe no dues for 30 days.Miles' identification of the people involved left a greatdeal to be desired. If we can assume that the man whodroveTriangle's carwas a Triangle agent for otherpurposes, then it was a Triangle agent who distributed thosecards.Whether the man who told the driver to do so was aTriangle supervisor, or whether it was Olsen giving adirective to one of his members, is shrouded in mystery.On this record I cannot find that Miles' testimony issufficient to sustain the General Counsel's burden of proof.General Counsel argued that "there is some presumptionthat the Company has knowledge of what transpires in itsoffices," but the record does not contain proof of anyillegality at those offices. General Counsel also stated that6Bell stated that the Morgan to whom he referred was "a supervisor,"and the record contains nothing further as to him. 490DECISIONSOF NATIONALLABOR RELATIONS BOARDhe did not "plan on resting on [Miles'] testimony alone,either,"but even when that testimony is taken inconjunction with that of Bell and Peyton, I find a failure ofproof.?Upon the foregoing findings of fact, conclusion of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERCONCLUSION OF LAWRespondent has not engaged in the unfair labor practicesalleged in the complaint.The complaintis dismissedin its entirety.7There was no charge of violation of Section 8(a)(2). The complaint,period prescribed in Section 10(b) bars this issue, and I therefore do notissued 17 months after the events, contains the first hint of unlawfulpass on the point.assistance.However, Respondent did not urge that the 6-month limitation